Case: 18-11444      Document: 00515106188         Page: 1    Date Filed: 09/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-11444                             FILED
                                  Summary Calendar                   September 5, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ZACKARY IKAIKA BRYTON THOMPSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-111-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Zackary Ikaika Bryton Thompson appeals the within-guidelines 262-
month sentence imposed following his guilty plea to one count of sexual
exploitation of children by production of child pornography, in violation of 18
U.S.C. § 2251(a) and (e).        He argues that his sentence was procedurally
unreasonable, because the district court failed to address mitigating factors
and did not sufficiently state reasons for the sentence, and substantively


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11444    Document: 00515106188     Page: 2   Date Filed: 09/05/2019


                                 No. 18-11444

unreasonable, because it was greater than necessary to achieve the sentencing
goals of 18 U.S.C. § 3553(a).       Further, he contends that § 2251(a) is
unconstitutional because the Commerce Clause did not grant Congress the
power to enact the statute.
      Thompson has not demonstrated that the district court abused its
discretion by imposing a procedurally or substantively unreasonable sentence.
See Gall v. United States, 552 U.S. 38, 51 (2007). In these circumstances, the
district court did not procedurally err by failing to explicitly address
Thompson’s arguments for mitigation. See United States v. Becerril-Pena, 714
F.3d 347, 351-52 (5th Cir. 2013); United States v. Sanchez, 667 F.3d 555, 568
(5th Cir. 2012). Moreover, the district court adequately stated reasons because
a within-guidelines sentence requires “little explanation.” United States v.
Mares, 402 F.3d 511, 519 (5th Cir. 2005). As to substantive reasonableness,
Thompson has not overcome the presumption of reasonableness that applies to
within-guidelines sentences by showing that the sentence failed to account for
the mitigating factors or represented a clear error of judgment in balancing the
sentencing factors. See United States v. Rashad, 687 F.3d 637, 644 (5th Cir.
2012). Finally, Thompson waived his claim that § 2251(a) is unconstitutional
by entering an unconditional guilty plea.       See United States v. Sealed
Appellant, 526 F.3d 241, 242-43 (5th Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2